Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 6/2/22 is acknowledged. Claims 1-15 remain pending; claims 12-15 remain withdrawn. The protective shell recited in claim 12 is not required for apparatus claim 1, since heating a protective shell is merely an intended use of the heating arrangement recited in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub. 2014/0317925 to Muschke et al (Muschke).
The examiner notes first that “bonding a protective shell to a wind turbine blade” is strictly an intended use, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
That the prior art heating blanket is also intended for the repair of exactly the wind turbine blades contemplated by Applicant, it is expressly capable of the intended use. 
Referring to Figures 1, 2, 5 and 6 especially, and ¶¶ 7-10 & 44, Muschke discloses, as recited in claim 1, “a heating arrangement... comprising a heating blanket [100]” which is flexible and therefor, when laid over and secured to any manner of wind turbine blade leading edge in need of repair, forms “a first portion and a second portion of a heatable structure [100 which adjoin at a fold], wherein the fold [follows]... a curvature of an edge of the wind turbine blade... in such manner that the fold abuts the edge... and... the first portion and the second portion each abuts the surface of the wind turbine blade.”
Moreover, since the flexible silicone rubber heated mat 110 of Muschke (¶ 23) utilizes a vacuum pump arrangement to secure its heating applicator to a wind turbine blade, we may safely assume that when applied with minimal expertise it will not lay hopelessly askew and unsealed on a turbine blade, as depicted by Applicant’s Figure 10, which does not consider an array of mats, and that the mats of Muschke are intended for use in the repair of any surface of a turbine blade.  That is, the heating arrangement of Muschke must be assumed to be operable in the execution of its expressly intended purpose. When a blanket/mat of Muschke is applied to the leading edge of a turbine blade, conventionally as one of a series of such sectional mats conforming to the edge and to the relatively flat adjacent surfaces surface, it will plainly fold in conformity to the edge and “to the curvature of an edge,” to form a vacuum seal over an edge and adjacent, covered surfaces.
As recited in claims 3 and 4, Muschke discloses “a carrier layer [110] and... [an] electrically heatable filament [151]... attached to... the... carrier layer [110],” the carrier layer formed of silicone (see ¶¶ 41 & 44). 
As recited in claims 5-7, Muschke discloses “a vacuum seal [120] attached circumferentially at the outer edges of the heating blanket [100], ...a vacuum pump [200 inherently]... attachable to at least one valve... to evacuate a volume between the heating blanket [100] and the wind turbine blade” (see ¶ 23), the valve being the ordinary means to maintain the vacuum once it is achieved. The vacuum passage 200 and heating region 130 it surrounds forms exactly the “vacuum bag” enclosing a blade region as recited in claim 7.
Claim Rejections - 35 USC § 103
Claims 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Muschket in view of US PGPub. 2010/0024185 to Mayabb.
Since the heating blanket of Muschke is intended for repairs anywhere on a wind turbine blade, its generic rectangular shape is adaptable to diverse surface shapes. Hence it would have been obvious, for a heating blanket devoted exclusively to repairs adjacent the tip of the blade, to tailor such a blanket to conform to the tip region, as recited in claim 2, to maximize heating efficiency (& see the prior art cited but not applied).
Noting that Muschke discloses two temperature sensors, but not independent heating zones, claims 8-11 differ substantively from Muschke only in calling for a “plurality of individually heatable zones, ...[a] temperature sensor... assigned to each zone... the temperature... individually controllable” (claim 9), the zones extending into “at least one of... the first portion... and... the second portion” (claim 10), and a “tip zone, which abuts... an apex of the tip of the... blade” (claim 11).
However, Mayabb discloses, at Fig. 4 and  ¶¶ 18 & 23, an analogous vacuum assisted heating blanket for repairing outer casings of aircraft, with a plurality of individually heatable zones 38a – 38h, a temperature sensor assigned to each zone and the temperature individually controllable. It would have been obvious to adapt the sensor based plurality of heating zones taught by Mayabb, to the heater blanket of Muschke, to simultaneously treat adjacent blade regions requiring different power levels. Such a heating blanket, to treat the tip of the wind turbine blade, would as a matter of course have a dedicated tip zone to accommodate the particular thermal characteristics of the tip, rendering the tip zone obvious.
Regarding claim 8, since Pt100 resistor “sensors are the most common platinum resistance thermometers on the market, owing largely to their simple, precise and linear temperature measurement capabilities” (What is a PT100 Resistor? (allectra.com), it would have been obvious to use them for temperature zone control in the heating blanket of Mushke in view of Mayabb.
Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. 
Firstly, Applicant’s response did not address the USPTO policy, cited in the previous Office action, of giving patentable weight to the intended use of the claimed invention only insofar as it results in a patentably distinct structural difference between the claimed invention and the prior art. Applicant’s arguments are addressed above in the current rejection of claim 1.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, applicant’s portrayal, in Figure 10, of the prior art heaters for use in repairing wind turbine blades does not take into account such silicone rubber heated mats as those of Muschke. Again, the vacuum assisted, flexible heated mat of Muschke must be assumed to fulfill its purpose of curing a repair patch on any region of a wind turbine blade.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/9/22